09/15/2021



                                                                                           Case Number: DA 21-0126




                 IN THE SUPREME COURT OF THE STATE OF MONTANA

                          SUPREME COURT CAUSE NO. DA 21-0126


STATE OF MONTANA,                               )
                                                )
               Plaintiff/Appellees,             )
                                                )         ORDER FOR
    vs.                                         )         ADDITIONAL TIME FOR
                                                )         FILING OPENING BRIEF
CHARLEE BLAYLOCK,                               )
                                                )
                Defendant/Appellant.            )


               Upon review of the Defendant/Appellant’s Motion for Additional Time for Filing

Opening Brief, and good cause therefrom;

               It is hereby ORDERED that the Defendant/Appellant shall have until October 13,

2021, within which to file the opening brief.

               No further extensions will be granted.




cc: Jami Rebsom
    Attorney General




                                                                                                   1 by:
                                                                                Electronically signed
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                  September 15 2021